Citation Nr: 1128554	
Decision Date: 08/02/11    Archive Date: 08/10/11

DOCKET NO.  08-23 195A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for bilateral knee disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active service from November 1973 to November 1975.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a Travel Board hearing held in May 2011, before the undersigned Veterans Law Judge in Atlanta, Georgia.  The transcript from that hearing has been reviewed and associated with the claims file.  


FINDINGS OF FACT

1.  Claims for service connection for bilateral knee disabilities were denied by the RO in rating decisions in April 1976 and March 1985 and not appealed.  

2.  The evidence received since the March 1985 decision does not raise a reasonable possibility of substantiating the claim for service connection for bilateral knee disabilities.  


CONCLUSIONS OF LAW

1.  The March 1985 denial of service connection for bilateral knee disabilities is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2010).  

2.  New and material evidence has not been received sufficient to reopen the claim for bilateral knee disabilities.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In letters dated in July 2006 and October 2007, the RO informed the Veteran of its duty to assist him in substantiating his claim under the VCAA, and the effect of this duty upon his claim.  These letters informed him of what constituted new and material evidence to reopen the previously denied unappealed claim for service connection for bilateral knee disabilities.  He was informed that evidence is new if it is submitted to the VA for the first time and that material evidence must pertain to the reason the claim was previously denied.  This correspondence also met the specificity required under Kent v. Nicholson, 20 Vet. App. 1 (2006), as the Veteran was advised of the exact reason for the previous denial and the evidence needed to reopen the claim for service connection.  In addition, the letters informed him of how disability ratings and effective dates are assigned, if service connection were to be granted.  See Dingess v. Nicholson, supra.  [The timing defect of the October 2007 correspondence was cured by the RO's subsequent readjudication of this new and material issue and issuance of a statement of the case in July 2008.]  

The Veteran has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of his claim.  Relevant in-service and post-service treatment reports are of record.  However VA need not conduct an examination or obtain a medical opinion with respect to the issue of whether new and material evidence has been received to reopen the previously denied claim of service connection because the duty under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new and material evidence is presented or secured.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Accordingly, the Board finds that there is no basis to find that a remand for an examination is required.  

VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the appellant.  

Thus, the Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  


Law and Analysis

The RO first denied the Veteran's claim of service connection for bilateral knee disabilities in April 1976 on the basis that service treatment records were negative for evidence of knee problems.  In other words, there was no evidence to show that bilateral knee disorders occurred during military service or were otherwise related to service.  The Veteran did not appeal that decision, and it is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2010).  

In a subsequent decision dated in March 1985, the RO affirmed the denial of service connection for bilateral knee disabilities, on the basis that new and material evidence had not been submitted to reopen the claim.  The Veteran did not appeal that denial, and it also became final.  Id.  In March 2006, he filed an informal claim, seeking to reopen the matter.  

To reopen a claim which has been previously denied and has become final, the claimant must present new and material evidence.  38 U.S.C.A. § 5108 (West 2002).  

It should be noted that the regulation pertaining to the definition of new and material evidence has been amended, effective for claims filed on or after August 29, 2001.  See 38 C.F.R. § 3.156(a); 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Since, the Veteran's most recent request to reopen his claim was filed in 2006, the amended regulatory provisions governing new and material evidence are applicable.  Consequently, the appeal will be decided under the current version of section 3.156(a), as is outlined below. 

According to the regulation, "new" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant.  38 C.F.R. § 3.156(a).  

Before the Board may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.  The Board does not have jurisdiction to consider a claim which has been previously adjudicated unless new and material evidence is present, and before the Board may reopen such a claim, it must so find.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and material evidence has not been submitted, it is unlawful for the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

In general, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The RO's current denial in this case is predicated upon the fact that new and material evidence has not been submitted to reopen the claim.  Thus, any "new" evidence would have to contribute toward substantiating the contention that any current knee disabilities were incurred in or aggravated by service.  

The evidence of record at the time of the last prior final denial of service connection for bilateral knee disabilities (in March 1985), consisted of service treatment records (STRs), which are entirely negative for knee complaints or symptomatology.  The claims folder shows the initial evidence of knee symptomatology in a January 1985 outpatient treatment report, 10 years later.  At that time the Veteran was treated for patellar bursitis of the right knee.  He gave a history of a swelling injury in 1975, which required a leg cast.  There is no suggestion in the record and certainly no etiological opinion suggesting that it was related to the Veteran's military service.  

Evidence received since the March 1985 rating decision includes VA and private outpatient treatment records dated from 1999 to 2007, none of which provide any new information about the Veteran's knee disabilities and testimony from a personal hearing held in May 2011.  The VA records include a December 1999 radiological report which shows a small calcific density in the right knee joint which represented an old chip fracture with a history of old trauma.  There were also bony hypertrophic changes of the tibia, patella and femur suggestive of degenerative changes and a possible old healed calcified hematoma in the posterior aspect of the right knee.  Also of record is an April 2004 private treatment report which shows the Veteran was treated for right knee injury sustained in a fall.  X-rays of the right knee showed moderate degenerative changes, a large calcification posterior to the knee most likely representing calcification in the joint, and large effusion.  An April 2005 radiological report of the left knee shows mild arthritis with articular sclerosis and minimal narrowing the joint space.  

The remaining records show ongoing treatment of the Veteran's various current medical conditions, including chronic knee pain.  See Morton v. Principi, 3 Vet. App. 508 (1992) (per curiam) (medical records describing Veteran's current condition are not material to the issue of service connection and are insufficient to reopen claim for service connection based on new and material evidence). 

Consequently, none of the newly-received evidence is pertinent to the question of whether the Veteran's current knee disorders are related to his military service, (which is the pivotal issue underlying the claim for service connection).  Rather the treatment records are cumulative of prior evidence, in that they reflect the Veteran's reported history of treatment for bilateral knee pain, a current diagnosis of degenerative joint disease involving both knees, but still provide no competent medical opinion relating the knee disabilities to service.  Thus, it does not relate to unestablished facts needed to substantiate the claim and cannot raise a reasonable possibility of substantiating the issue.

In May 2011, the Veteran testified at a RO hearing that he initially injured his right knee in 1974 playing basketball and was in a cast for about a month.  He also testified that thereafter he went to sick call on numerous occasions for both knees and was given cortisone shots.  The Board acknowledges that the Veteran is competent to give evidence about what he sees and feels.  For example, he is competent to describe acute injuries or knee pain.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board is also aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994) Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  

However to the extent that the Veteran has submitted testimony and lay statements in an attempt to establish service connection, the Board notes that such evidence essentially constitutes reiterations of his assertions made in connection with the prior denial, and, thus, cannot be considered "new" within the meaning of 38 C.F.R. § 3.156(a).  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  Moreover, as the Veteran has not been shown to be a medical expert, he is not qualified to express an opinion regarding medical causation, and any statements purporting to do so cannot constitute "material" evidence.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  For these reasons, the Veteran's unsupported assertions, even if new, cannot serve as a predicate to reopen the previously disallowed claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  


Accordingly, the Board finds that new and material evidence has not been received with regard to the Veteran's claim for service connection for bilateral knee disorders.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having not been received, the claim of entitlement to service connection for bilateral knee disabilities is not reopened.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


